Citation Nr: 0725146	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  97-25 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than November 11, 
1987, for the award of a 100 percent disability evaluation 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1968 to March 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran filed a 
timely appeal to the U.S. Court of Appeals for Veterans 
Claims (CAVC) from a July 1998 decision of the Board which 
denied his claims of entitlement to an effective date earlier 
than April 15, 1988, for the 100 percent disability 
evaluation assigned to his PTSD and an effective date earlier 
than August 24, 1983, for the award of service connection for 
PTSD.  In July 2000, the CAVC vacated the July 1998 Board 
decision and remanded the case for another decision on the 
issue of an earlier effective date for the 100 percent 
disability evaluation for the PTSD, taking into account 
issues raised in the CAVC's Order.  The veteran withdrew the 
issue of entitlement to an effective date earlier than August 
24, 1983, for the award of service connection for PTSD.  
Therefore, that issue is not before the Board for appellate 
consideration.

In December 2000 and February 2001, the Board extended the 
time for submission of additional evidence; by April 2001, 
the veteran had not submitted any such evidence.  In June 
2001, the Board issued a decision that found that an earlier 
effective date of November 11, 1987, was warranted.  That 
decision was effectuated by the RO in a July 2001 rating 
action.

The veteran again appealed to the CAVC.  In May 2002, the VA 
General Counsel and the veteran's attorney filed a second 
joint motion to vacate the Board's decision and to remand the 
matter for development and readjudication.  That same month, 
the CAVC granted the motion, vacating and remanding the case 
to the Board.  In September 2002, the veteran's request for 
an extension of the time in which to submit additional 
evidence was granted by the Board.  In April 2003, the Board 
remanded the case for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (codified at 
38 U.S.C.A. §§ 5103(a), 5103A, 5107; see also 38 C.F.R. 
§ 3.159).  

FINDINGS OF FACT

1.  On March 16, 1988, the Board denied entitlement to an 
evaluation in excess of 30 percent for the service-connected 
PTSD.

2.  The veteran's informal claim for an increased evaluation 
for his PTSD was received on March 21, 1988.

3.  The evidence of record indicates that it was factually 
ascertainable that the veteran was 100 percent disabled by 
his PTSD as of November 11, 1987.


CONCLUSION OF LAW

Under governing law, the effective date of the award of the 
100 percent disability evaluation for the service-connected 
PTSD is November 11, 1987.  38 U.S.C.A. §§ 5013(a), 5103A, 
5107, 5110(a), 5110(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.400, 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2005 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision, because the RO advised the veteran of 
Dingess in a March 2006 letter.

II.  Applicable laws and regulations

Under 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2), the 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  The United Court of Appeals for 
Veterans Claims (CAVC) has held, in Servello v. Derwinski, 3 
Vet. App. 196 (1992), that the Board must look at all 
communications that can be interpreted as a claim for an 
increased rating, as well as all the evidence of record, and 
determine the earliest date as of which, within the year 
prior to the claim, the increase in disability was 
ascertainable.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155(a).  

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of 38 C.F.R. § 3.114 with respect to 
action on Department of Veterans Affairs initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.  See 
38 C.F.R. § 3.157(a). 
Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.  See 38 C.F.R. § 3.157(b).  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The date of a 
uniformed service examination which is the basis for granting 
severance pay to a former member of the Armed Forces on the 
temporary disability retired list will be accepted as the 
date of receipt of claim.  The date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of a claim, if VA maintenance 
was previously authorized; but if VA maintenance was 
authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  See 
38 C.F.R. § 3.157(b)(1). 

At the time of the award of the 100 disability percent 
evaluation, the rating criteria for evaluating 
neuropsychiatric disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1988).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree." VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The evidence of record shows that the Board issued a decision 
on March 16, 1988, which denied entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
PTSD.  At that time, it was found that his PTSD was 
manifested primarily by nightmares and flashbacks, which had 
resulted in no more than definite impairment in social 
relationships and considerable industrial impairment.  

On April 15, 1988, the RO received the veteran's claim for an 
increased evaluation for his service-connected PTSD.  He also 
submitted a psychological intake assessment, dated March 21, 
1988.  

Based upon the applicable laws and regulations, the Board 
finds that the March 21, 1988, psychological assessment 
report should have been accepted as an informal claim for an 
increased evaluation, pursuant to 38 C.F.R. §§ 3.155 and 
3.157.  Pursuant to 38 C.F.R. § 3.400(o)(2), this means that 
the Board must ascertain at what point during the one-year 
period immediately preceding this claim (that is, back to 
March 21, 1987) the evidence demonstrated that a 100 percent 
disability evaluation was factually ascertainable. 

After reviewing all the relevant evidence of record, the 
Board finds that the earliest date on which entitlement to a 
100 percent disability evaluation was shown was November 11, 
1987.  The record reflects that there was no evidence 
developed between March 21 and November 11, 1987, which 
demonstrated entitlement to an increased evaluation.  An 
April 17, 1987, document, which was meant to clarify the 
diagnosis, noted that the veteran had mild PTSD consistent 
with a diagnosis of hysterical and anxiety disorders.  This 
evidence clearly does not demonstrate that the veteran was 
entitled to an evaluation in excess of 30 percent on that 
date.  The November 11, 1987, insurance document, on the 
other hand, showed that he suffered from constant, intense 
stress. 

The objective evidence therefore does not support a finding 
that it was factually ascertainable prior to November 11, 
1987, that the veteran had been rendered 100 percent disabled 
by his service-connected PTSD.  Therefore, based upon the 
facts and the law, November 11, 1987, is the earliest 
possible date that a 100 percent disability evaluation can be 
awarded in this case.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for the assignment of a 100 percent disability 
evaluation for the service-connected PTSD.


ORDER

Entitlement to an effective date earlier than November 11, 
1987, for the award of a 100 percent disability evaluation 
for service-connected PTSD is denied.


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


